UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2014 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of May 31, 2014 Market Value Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (21.7%) * Priceline Group Inc. 122,505 156,639 * Liberty Interactive Corp. Class A 2,968,816 86,482 Home Depot Inc. 1,032,065 82,803 L Brands Inc. 1,105,525 63,446 NIKE Inc. Class B 717,900 55,214 Harley-Davidson Inc. 724,114 51,586 Twenty-First Century Fox Inc. Class A 1,245,825 44,115 DR Horton Inc. 1,558,760 36,911 * AutoZone Inc. 68,325 36,383 Lennar Corp. Class A 888,360 36,334 * Netflix Inc. 79,732 33,314 * TripAdvisor Inc. 339,727 33,011 Lowe's Cos. Inc. 700,825 32,995 Wynn Resorts Ltd. 142,315 30,593 Starwood Hotels & Resorts Worldwide Inc. 376,400 30,056 * Amazon.com Inc. 93,502 29,224 Comcast Corp. Class A 557,040 29,077 * Sally Beauty Holdings Inc. 1,089,645 27,917 Dunkin' Brands Group Inc. 610,395 27,321 Walt Disney Co. 295,490 24,824 * O'Reilly Automotive Inc. 166,901 24,693 * Michael Kors Holdings Ltd. 260,777 24,612 Wyndham Worldwide Corp. 288,555 21,333 Ross Stores Inc. 311,015 21,289 Harman International Industries Inc. 188,050 19,751 Yum! Brands Inc. 243,620 18,834 * Lululemon Athletica Inc. 420,725 18,777 PVH Corp. 132,370 17,424 Ralph Lauren Corp. Class A 105,495 16,191 BorgWarner Inc. 246,400 15,496 * Dollar General Corp. 271,100 14,580 * DIRECTV 175,375 14,458 * Sirius XM Holdings Inc. 4,170,465 13,679 Las Vegas Sands Corp. 128,845 9,859 TJX Cos. Inc. 173,083 9,424 * Panera Bread Co. Class A 48,040 7,379 Inditex SA ADR 245,392 7,148 Tesla Motors Inc. 24,443 5,079 CarMax Inc. 91,169 4,040 ASOS plc ADR 51,247 3,901 Burberry Group plc 149,294 3,839 Starbucks Corp. 44,371 3,250 ^ Coupons.com Inc. 3,928 101 Consumer Staples (7.0%) Walgreen Co. 1,470,787 105,764 Keurig Green Mountain Inc. 469,901 52,995 Mondelez International Inc. Class A 912,520 34,329 CVS Caremark Corp. 408,690 32,009 Mead Johnson Nutrition Co. 305,020 27,290 Anheuser-Busch InBev NV ADR 236,800 26,029 * Monster Beverage Corp. 351,286 24,372 Colgate-Palmolive Co. 347,662 23,780 Whole Foods Market Inc. 474,520 18,146 Diageo plc ADR 129,975 16,740 Brown-Forman Corp. Class B 172,455 15,981 Estee Lauder Cos. Inc. Class A 136,500 10,459 Kraft Foods Group Inc. 136,697 8,128 Costco Wholesale Corp. 62,960 7,305 Energy (4.4%) EOG Resources Inc. 1,090,168 115,340 Williams Cos. Inc. 895,825 42,068 Schlumberger Ltd. 277,405 28,861 * Continental Resources Inc. 144,750 20,317 Noble Energy Inc. 205,700 14,825 Apache Corp. 136,754 12,748 * Cobalt International Energy Inc. 662,380 12,248 Ultra Petroleum Corp. 91,491 2,472 Financials (8.9%) Crown Castle International Corp. 1,281,561 98,334 Progressive Corp. 2,363,985 59,171 IntercontinentalExchange Group Inc. 293,200 57,584 CME Group Inc. 553,275 39,836 BlackRock Inc. 98,780 30,118 American Express Co. 295,655 27,052 TD Ameritrade Holding Corp. 701,875 21,295 First Republic Bank 381,993 19,428 JPMorgan Chase & Co. 344,300 19,133 * Affiliated Managers Group Inc. 100,800 19,011 * Markel Corp. 28,548 18,277 American Tower Corporation 203,505 18,240 Citigroup Inc. 333,300 15,855 US Bancorp 340,365 14,360 Berkshire Hathaway Inc. Class B 106,874 13,716 M&T Bank Corp. 98,824 11,994 Fairfax Financial Holdings Ltd. 24,720 11,133 Morgan Stanley 240,932 7,435 Goldman Sachs Group Inc. 32,725 5,230 Health Care (14.1%) * Celgene Corp. 838,223 128,273 Allergan Inc. 685,947 114,869 * Gilead Sciences Inc. 1,331,927 108,166 Novo Nordisk A/S ADR 1,487,733 62,901 Bristol-Myers Squibb Co. 1,122,075 55,812 * Biogen Idec Inc. 172,240 55,008 Perrigo Co. plc 268,450 37,100 * Actavis plc 146,350 30,959 Merck & Co. Inc. 467,160 27,030 * IDEXX Laboratories Inc. 193,069 24,806 Johnson & Johnson 240,356 24,387 * Regeneron Pharmaceuticals Inc. 77,655 23,837 Covidien plc 253,100 18,504 WellPoint Inc. 158,624 17,188 * Vertex Pharmaceuticals Inc. 218,716 15,804 * IMS Health Holdings Inc. 461,905 11,187 Alexion Pharmaceuticals Inc. 50,654 8,425 Pfizer Inc. 263,374 7,804 Shire plc ADR 34,760 6,027 BioMarin Pharmaceutical Inc. 98,509 5,710 McKesson Corp. 28,640 5,431 Illumina Inc. 27,819 4,402 Intercept Pharmaceuticals Inc. 15,912 3,765 Valeant Pharmaceuticals International Inc. 25,492 3,345 Genomic Health Inc. 106,620 2,771 Express Scripts Holding Co. 34,193 2,444 Seattle Genetics Inc. 43,030 1,436 ^ Castlight Health Inc. Class B 4,424 67 Industrials (6.5%) Equifax Inc. 606,840 42,958 Precision Castparts Corp. 124,250 31,433 Union Pacific Corp. 155,600 31,007 Nielsen NV 556,100 26,837 AMETEK Inc. 491,800 26,105 * IHS Inc. Class A 194,641 24,507 Safran SA ADR 1,363,260 22,821 United Parcel Service Inc. Class B 191,695 19,913 * Hertz Global Holdings Inc. 648,725 19,150 Kansas City Southern 177,555 19,091 TransDigm Group Inc. 100,974 19,055 United Technologies Corp. 154,900 18,003 * Stericycle Inc. 140,100 16,023 Watsco Inc. 150,600 15,155 Danaher Corp. 175,928 13,798 JB Hunt Transport Services Inc. 175,765 13,650 Canadian Pacific Railway Ltd. 51,809 8,679 Rockwell Automation Inc. 31,189 3,776 Information Technology (30.7%) MasterCard Inc. Class A 2,448,427 187,182 Visa Inc. Class A 674,415 144,885 * Google Inc. 249,381 139,898 QUALCOMM Inc. 1,634,035 131,458 * Google Inc. Class A 218,271 124,775 * Adobe Systems Inc. 1,824,800 117,773 Microsoft Corp. 2,550,150 104,403 Intuit Inc. 1,155,820 91,645 * eBay Inc. 1,514,534 76,832 Apple Inc. 115,358 73,022 * Equinix Inc. 326,175 64,827 * Facebook Inc. Class A 1,020,026 64,568 * Cognizant Technology Solutions Corp. Class A 1,205,580 58,603 Oracle Corp. 1,052,519 44,227 * Alliance Data Systems Corp. 133,575 34,202 * Salesforce.com Inc. 639,675 33,666 * Teradata Corp. 768,250 32,259 * FleetCor Technologies Inc. 229,094 28,960 * Red Hat Inc. 446,734 22,390 * Yelp Inc. Class A 321,600 21,274 * VeriFone Systems Inc. 608,808 19,975 Texas Instruments Inc. 331,200 15,560 * Gartner Inc. 211,900 15,064 * ServiceNow Inc. 260,105 13,606 * Juniper Networks Inc. 538,520 13,172 * Akamai Technologies Inc. 225,100 12,232 * LinkedIn Corp. Class A 70,346 11,262 * Baidu Inc. ADR 60,525 10,047 * Pandora Media Inc. 404,300 9,917 * Splunk Inc. 180,387 7,551 VMware Inc. Class A 64,853 6,258 Linear Technology Corp. 117,347 5,417 Analog Devices Inc. 92,410 4,840 F5 Networks Inc. 38,189 4,145 Workday Inc. Class A 51,550 4,040 FireEye Inc. 67,662 2,224 Altera Corp. 57,256 1,897 Xilinx Inc. 39,826 1,870 Twitter Inc. 52,667 1,708 Materials (3.0%) Monsanto Co. 549,391 66,943 ^ Syngenta AG ADR 472,575 36,436 Sherwin-Williams Co. 115,075 23,545 Eagle Materials Inc. 251,070 21,836 Praxair Inc. 111,440 14,737 Martin Marietta Materials Inc. 75,330 9,250 Other (0.0%) 2 Vanguard Growth ETF 3,100 300 Telecommunication Services (0.5%) * SBA Communications Corp. Class A 266,462 27,046 Total Common Stocks (Cost $3,881,942) Preferred Stocks (0.1%) * Cloudera, Inc. Pfd. (Cost $4,369) 300,088 4,369 Coupon Temporary Cash Investments (3.3%) 1 Money Market Fund (3.0%) 3,4 Vanguard Market Liquidity Fund 0.112% 173,820,993 173,821 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 5/30/14, Repurchase Value $8,100,000, collateralized by Government National Mortgage Assn.1.625%-5.500%, 04/15/28-11/15/41, with a value of $8,262,000) 0.070% 6/2/14 8,100 8,100 U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 1,500 1,500 5,6 Federal Home Loan Bank Discount Notes 0.065% 6/27/14 4,400 4,400 5,6 Federal Home Loan Bank Discount Notes 0.053% 8/1/14 2,000 2,000 Total Temporary Cash Investments (Cost $189,821) Total Investments (100.2%) (Cost $4,076,132) Other Assets and Liabilities-Net (-0.2%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $7,538,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.1% and 1.0%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $7,820,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $6,200,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. U.S. Growth Fund B. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
